407 S.W.2d 520 (1966)
Charles BAILEY, Appellant,
v.
Raymond CLARK, Appellee.
No. 16807.
Court of Civil Appeals of Texas, Fort Worth.
October 10, 1966.
*521 L. J. Varnell, Jr., Mineral Wells, for appellant.
Morgan, Gambill & Owen and Cecil A. Morgan, Fort Worth, for appellee.

OPINION
RENFRO, Justice.
In a primary election contest Raymond Clark was adjudged to be the Democratic nominee for the office of County Commissioner, Precinct No. 2 of Parker County.
The contestor, Charles Bailey, appealed.
Appellee Clark filed a motion praying for dismissal of the appeal for the reason the appellant did not timely give notice of appeal and file an appeal bond in compliance with Article 13.30 of V.A.C.S., Election Code.
More than five days had elapsed before appellant gave notice of appeal and filed an appeal bond.
Compliance with the statute (Article 13.30) is necessary to give this court jurisdiction.
Appellee's motion is granted and the appeal is hereby dismissed.
Dismissed.

CONCURRING OPINION
MASSEY, Chief Justice.
I am not satisfied of the propriety of dismissal of the appeal on the ground stated in the opinion.
However, since absentee voting will begin October 19, 1966, it is obvious that the time within which the appeal could be considered is insufficient for a final determination on the merits. In view thereof it is my opinion that the appeal should be dismissed as moot.